Citation Nr: 0010259	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
and asthma.

2.  Entitlement to service connection for dry eye with left 
eye pain as due to an undiagnosed illness.

3.  Entitlement to service connection for skin rashes as due 
to an undiagnosed illness.

4.  Entitlement to service connection for osteoarthritis of 
the sacroiliac joint.

5.  Entitlement to service connection for intestinal problems 
as due to an undiagnosed illness.

6.  Entitlement to service connection for sinus condition as 
due to an undiagnosed illness.

7.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

8.  Entitlement to service connection for right hip sciatica.

9.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.

10.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

11.  Entitlement to service connection for body aches as due 
to an undiagnosed illness.  

12.  Entitlement to an effective date earlier than July 16, 
1996, for the grant of service connection for a right wrist 
injury and a 10 percent disability rating assigned thereto.

13.  Entitlement to an increased evaluation for a service-
connected right-wrist disability, currently evaluated as 10 
percent disabling.

14.  Entitlement to Department of Veterans Affairs benefits 
for child's heart murmur as due to mother's Persian Gulf 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991 and had reserve duty at various other periods of time.

This appeal arises from a November 1995 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that denied 
service connection for the following conditions:  (1) asthma; 
(2) dry eye with left eye pain due to an undiagnosed illness; 
(3) skin rashes (tinea corporis and seborrheic keratosis) due 
to an undiagnosed illness; (4) stiff back (osteoarthrosis, 
right sacroiliac joint) as due to an undiagnosed illness; (5) 
intestinal problems (irritable bowel syndrome) as due to an 
undiagnosed illness; (6) sinus condition (sinusitis) as due 
to an undiagnosed illness; (7) migraine headaches, fatigue, 
and body aches; and (8) right hip sciatica.  In the November 
1995 rating decision, the RO also determined that new and 
material evidence had not been submitted to reopen a 
previously denied service connection claim for pinched nerve 
of the right hand (injury to right hand with distal radius 
pain).  In a January 1997 rating decision, the RO 
readjudicated the veteran's claims on the basis of new 
guidelines governing Persian Gulf War veterans that were 
issued on July 16, 1996.  In that rating decision, the RO 
denied (1) shortness of breath (asthma); (2) dry eye with 
left eye pain; (3) skin rashes (tinea corporis, seborrheic 
keratosis, perifollicular hyperpigmentation, mild acne, and 
seborrheic dermatitis); (4) osteoarthrosis, right sacroiliac 
joint; (5) intestinal problems (irritable bowel syndrome); 
(6) sinus problems (sinusitis); (7) headaches; (8) right hip 
sciatica; (9) alopecia areata (hair loss); (10) fatigue; (11) 
body aches; and (12) entitlement to benefits for her child's 
heart murmur.  In the January 1997 rating decision, the RO 
also reopened the right wrist disability service connection 
claim and assigned a 10 percent rating, effective July 16, 
1996, the date of review pursuant to new guidelines governing 
claims by Persian Gulf War veterans.  Significantly, in that 
January 1997 rating decision, the RO not only adjudicated the 
issue of service connection for certain conditions based on 
the lack of a diagnosed illness, see 38 C.F.R. § 3.317 
(1999), but also adjudicated the issue of direct service 
connection for those claims.  In May 1997, the RO again 
denied service connection for headaches and for body aches as 
due to an undiagnosed illness.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The veteran states that during the Persian Gulf War, she 
began experiencing shortness of breath and asthma, hair loss, 
fatigue, skin rashes, dry eye and left eye pain, body aches, 
and headaches, and that these symptoms have continued to the 
present time.

3.  In January 1995, a private physician indicated that the 
veteran had asthma and hair loss and "possible 'Desert Storm 
syndrome.'"

4.  The RO denied service connection for a pinched nerve of 
the right hip in July 1992, and the veteran did not appeal 
that decision.

5.  The RO denied service connection for a right wrist 
disability in July 1992.

6.  The RO reviewed the veteran's service connection claims, 
including her claim for a right wrist disability, pursuant to 
a Department of Veterans Affairs (VA) administrative letter 
setting forth new guidelines for consideration of Persian 
Gulf War-related claims, issued on July 16, 1996.

7.  The veteran is in receipt of a 10 percent disability 
rating, the maximum allowable rating for a limitation of 
motion of her right wrist under the relevant diagnostic code.

8.  On VA examination in September 1996, there was some 
tenderness to palpation of the radial styloid area.  The 
right hand had dorsiflexion of 45 degrees and palmar flexion 
of 45 degrees without pain at the end of the range of motion.  
There was pain on ulnar deviation of the right hand to 50 
degrees.

9.  There is no statutory or regulatory provision allowing 
benefits for a relative's disability arising from a veteran's 
active service.
 

CONCLUSIONS OF LAW

1.  The service connection claim for asthma/shortness of 
breath due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 
3, 1999).

2.  The service connection claim for sinusitis due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

3.  The service connection claim for hair loss due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

4.  The service connection claim for headaches due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).
VAOPGCPREC 4-99 (May 3, 1999).

5.  The service connection claim for fatigue due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

6.  The service connection claim for body aches due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

7.  The service connection for dry eye with left eye pain due 
to an undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

8.  The service connection claim for intestinal problems due 
to an undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

9.  The service connection claim for skin rashes due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VA Gen. Counsel Op. Prec. 4-99 (May 3, 1999).

10.  The RO's July 1992 decision denying service connection 
for right hip sciatica is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.200 et seq. (1999).

11.  The criteria for a rating greater than the 10 percent 
currently in effect for the veteran's right wrist disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5215 (1999).

12.  The criteria for an effective date earlier than July 16, 
1996, for the award of service connection and a 10 percent 
rating for a right wrist disability have not been met.  
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.114 (1999).

13.  The claim for VA benefits for the veteran's child on the 
basis of the child's heart murmur is denied for lack of legal 
merit and of statutory entitlement under the law.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran's claims are well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant has met the initial burden, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The Board will now turn to each claim or set of claims, in 
turn.

Disabilities described as undiagnosed illnesses
(asthma, sinusitis, hair loss, headaches,
skin rashes, body aches, dry eye with left eye pain,
intestinal problems, fatigue) 

The veteran is seeking service connection for various 
symptoms or disabilities (asthma/shortness of breath, 
sinusitis, hair loss, headaches, fatigue, body aches, dry eye 
with left eye pain, intestinal problems, and skin rashes).  
The RO has properly adjudicated these claims on a variety of 
theories, both direct service connection and presumptive 
service connection (including presumptive service connection 
for undiagnosed illness arising from Persian Gulf War 
service).

VA is authorized to pay compensation to any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA Gen. 
Counsel Op. Prec. 4-99 (May 3, 1999).  

With respect to the second and fourth elements, according to 
VA Gen. Counsel Op. Prec. 4-99, an illness is "undiagnosed" 
if there is evidence that the illness cannot be attributed to 
any known diagnosis or if, at minimum, there is evidence that 
the illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  The type of 
evidence necessary to establish a well-grounded claim as to 
each of these elements may depend upon the nature and 
circumstances of the particular claim.  Medical evidence 
would ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

For purposes of the second and third elements, according to 
VA Gen. Counsel Op. Prec. 4-99, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by a layperson.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence is 
required to establish a well-grounded claim.  With respect to 
the third element, a veteran's own testimony may be 
considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran is, in effect, arguing that she is experiencing 
various symptoms that are part and parcel of an undiagnosed 
illness.  The veteran has stated that, prior to her active 
service in the Persian Gulf War, she did not have the 
symptoms which she now experiences.  While serving on active 
duty, she testifies that she began experiencing hair loss, 
shortness of breath (which was eventually diagnosed as 
asthma), fatigue, body aches, skin rashes, intestinal 
problems, and eye problems.  She has also submitted 
statements from several relatives and from a service 
colleague corroborating the appearance of these symptoms 
during her active duty.  Moreover, she has submitted medical 
evidence that discusses the possibility of a service-related 
origin for some symptoms.  In January 1995, a private 
physician indicated that the veteran had asthma and hair loss 
and "possible 'Desert Storm syndrome.'"  

Taken together, the evidence regarding her symptoms together 
with the medical evidence attributing some of these symptoms 
to Persian Gulf War service, the Board finds that the above-
noted claims are well grounded.  The Board recognizes that 
the January 1995 private physician's notation did not link 
all of the veteran's symptoms to "possible 'Desert Storm 
syndrome.'"  However, given the broad nature of the 
veteran's claims and her statements and the statements of 
others that she developed multiple symptoms during and 
following her active service during the Persian Gulf War, the 
Board deems the better course is to find all of these claims 
well grounded and to consider all of these claims rather than 
to separate these claims and treat each one differently.

Service connection for osteoarthritis of the sacroiliac joint

The Board now turns to the veteran's service connection 
claims for osteoarthritis of the sacroiliac joint.  Except 
for the discussion relating specifically to claims based on 
an undiagnosed illness arising from Persian Gulf War service, 
the above discussion regarding the well groundedness of 
claims applies to this claim as well.  For the sake of 
brevity, the Board will not reiterate that analytical 
background.  In essence, a claimant must submit a well 
grounded claim.

In this case, the veteran states that she suffered low back 
problems when she fell during active service and also injured 
her right wrist.  She has also submitted some evidence of 
ongoing back problems and pains in the years following her 
active military service.  

Review of the sacroiliac osteoarthritis claim is rendered 
difficult, however, by the lack of complete service medical 
records.  The only service medical records that have been 
associated with the claims folder consist of the veteran's 
service dental records and one medical record relating to a 
right wrist sprain.  On first inspection, it appears that not 
all of the veteran's service medical records have been 
provided by the appropriate service department.  

In light of this condition, the Board deems it the better 
course to remand this particular claim, along with the claims 
that are also being remanded, for the RO to seek to obtain a 
complete set of the service medical records.  If unable to do 
so, the RO should obtain an explanation from the service 
department describing why more records are not available or 
whether the records currently in the claims folder are 
complete.  Absent a more complete set of service medical 
records, a decision regarding this claim will be deferred.

Increased rating for service-connected right wrist disability

The Board now considers the veteran's claim for an increased 
rating for her service-connected right wrist disability.  
Initially, the Board discusses whether this claim is well 
grounded.  As discussed above, once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  See Epps, 
supra; Morton, supra. 

A claim for an increased rating is "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet. App. 524, 532 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran has stated that the severity of her right wrist 
symptoms has worsened over the past few years.  These 
statements regarding pain and her observations regarding the 
range of motion of her right hand and wrist are sufficient to 
render this claim well grounded.  The Board thus finds that 
her claim for an increased rating for her service-connected 
right wrist disability is well grounded.  Consequently, the 
Board turns to the merits of this claim.

The veteran's service-connected right wrist disability is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5215 (1999).  The veteran's right wrist disability 
currently is rated as 10 percent disabling.  A 10 percent 
rating is the maximum allowable rating under DC 5215.  
Indeed, under DC 5215, a 10 percent rating is warranted where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with the forearm.
 
In September 1996, the veteran underwent a VA examination to 
assess the severity of her right wrist disability.  There was 
some tenderness to palpation of the radial styloid area.  The 
right hand had dorsiflexion of 45 degrees and palmar flexion 
of 45 degrees without pain at the end of the range of motion.  
The veteran experienced pain on ulnar deviation of the right 
hand to 50 degrees.  By comparison, the veteran's left hand 
exhibited dorsiflexion of 60 degrees, palmar flexion of 55 
degrees, ulnar deviation of 35 degrees, and radial deviation 
of 30 degrees without pain at the end of the range of motion.  
The examining VA physician reiterated that pain was felt in 
the styloid process area.  The pertinent diagnosis was right 
wrist strain with history of injury to her right wrist during 
a sandstorm in the Persian Gulf.

In evaluating the veteran's right wrist disability, the 
Board must also consider whether there is any functional 
loss due to pain.  In DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Court held that the rule against pyramiding of 
benefits (see 38 C.F.R. § 4.14 (1999)) "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including flare-
ups."  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).  In addition, the Court stated that an 
examination should consider "the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, 8 Vet. App. 
at 207; see 38 C.F.R. § 4.45 (1999).  Examinations should 
include an assessment of the degree of limitation of motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged 
joint."

The veteran states that she has difficulty doing certain 
tasks at home because of her right wrist disability (such as 
vacuuming and folding clothes due to pain and swelling).  In 
this particular case, the medical evidence has specifically 
addressed the issue of pain involving the right wrist.  At a 
September 1996 VA examination, the examining VA physician 
discussed the pain involving the veteran's right wrist.  The 
physician indicated at which points there was pain.  
Moreover, he even provided a comparison of the ranges of 
motion of the veteran's right hand and her non-service-
connected and non-disabled left hand. 

The Board finds that the measurements of the veteran's right 
wrist disability, along with her statements regarding the 
effect of that disability on her daily life, are sufficient 
for purposes of this decision.  The veteran is currently in 
receipt of the highest allowable rating for her right wrist 
disability, and no higher rating is available or warranted.



Effective date for assignment of 10 percent rating
for right wrist disability

The veteran seeks an effective date earlier than July 16, 
1996, for the assignment of a 10 percent rating for her 
service-connected right wrist disability.  In a November 1997 
rating decision, the RO indicated that it was reviewing many 
of her service connection claims, which had previously been 
denied in a November 1995 rating decision.

The veteran's service connection claim for a right wrist 
disability was previously denied by the RO in November 1995.  
The veteran did not appeal that determination, and thus, the 
RO's November 1995 rating decision became final on that 
issue.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200 et seq. (1999).  

Prior RO decisions may not be reopened absent the submission 
of new and material evidence warranting revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  Where there is a 
final decision on a claim, that claim may not be thereafter 
reopened and allowed, and the Board may not consider a claim 
based upon the same factual basis.  38 U.S.C.A §  7104(b) 
(West 1991).  However, there is an exception to this rule; if 
new and material evidence is presented or secured with 
respect to the claim, the Secretary shall reopen the claim 
and review the former disposition. See 38 U.S.C. § 5108, 
7104.  The Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In this case, the veteran's right wrist disability claim was 
reopened by virtue of the issuance of new VA guidelines in 
the form of VA FAST Letter 96-73 (July 16, 1996). 

The effective date of an award of benefits or increase of 
benefits based on an administrative issue or a statute 
"shall be fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act or 
administrative issue."  38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.114 (1999).  The administrative 
issue in question, a VA letter that set forth new guidelines 
for consideration of claims based on Persian Gulf War service 
and claims regarding undiagnosed illnesses, was issued on 
July 16, 1996.  Thus, by the terms of the relevant statute 
and the regulation, the effective date of an award based on 
this administrative issue cannot be any earlier than the date 
of the administrative issue, that is, July 16, 1996.

The veteran also states that VA should have conducted more 
thorough examinations and that, had VA conducted better 
examinations, her claim would have been allowed in July 1992.  
This argument appears to be a claim for clear and 
unmistakable error.  

A claim of "clear and unmistakable error" requires that 
there have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Such a claim requires that (1) the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions applicable at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the law and record that existed at the 
time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.  Either the correct facts, as they were known 
at the time, were not before the adjudicator, or the 
statutory or regulatory provisions in effect at the time were 
incorrectly applied.  Olson v. Brown, 5 Vet. App. 430, 433 
(1993).  "It is the kind error, of fact or law, that . . . 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error involves more than a 
claim that previous adjudications had improperly weighed and 
evaluated the evidence.  Russell, 3 Vet. App. at 313.  There 
must be some degree of specificity as to what the alleged 
error is and persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, 6 Vet. App. at 43-44.

In this particular case, however, the veteran has neither 
alleged the requisite specificity for a claim of clear and 
unmistakable error, nor has the RO adjudicated this claim.  
If the veteran is in fact seeking a revision of the July 1992 
RO rating decision on the basis of clear and unmistakable 
error, her claim should be addressed to the RO.  The Board 
notes, however, that even if the VA examinations were less 
than adequate, a failure in the duty to assist, such as a 
failure to obtain an adequate examination, renders a record 
incomplete, but not incorrect, and is thus not grounds for a 
finding of clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (an incomplete record 
is not clearly and unmistakably erroneous even where 
incomplete record is due to VA's breach of its duty to 
assist).

Service connection for right hip sciatica

The RO previously issued a decision in July 1992 that denied 
service connection for a pinched nerve in the right hip.  As 
with the other claims, review of this claim is hindered by 
the lack of certain service medical records.  This claim will 
be addressed in the REMAND portion of this decision.

Service connection for child's heart murmur

The veteran is also seeking benefits for her child's 
diagnosed heart murmur.  There is no basis for an award of 
benefits for this claim; no statutory or regulatory provision 
provides for service connection of a relative's condition 
based on a veteran's active service.  "[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Giancaterino 
v. Brown, 7 Vet. App. 555, 561 (1995) (construing Sabonis).


ORDER

The service connection claims for asthma/shortness of breath, 
headaches, body aches, fatigue, skin rashes, dry eye with 
left eye pain, intestinal problems, sinusitis due to an 
undiagnosed illness are well grounded.  To this extent only, 
the appeal of these claims is granted.  The claim for an 
increased rating for the service-connected right wrist 
disability is denied.  The claim for an effective date 
earlier than November 16, 1996, for the award of service 
connection for and assignment of a 10 percent disability 
rating for the right wrist disability is denied.  The claim 
for VA benefits for her child's heart murmur is denied.  A 
decision on the remaining claims, service connection for 
osteoarthritis of the sacroiliac joint and right hip sciatica 
is deferred pending the remand.

REMAND

It is the opinion of the Board that additional evidentiary 
development is needed before disposition of the following 
service connection claims: asthma/shortness of breath, 
sinusitis, fatigue, body aches, headaches, skin rashes, dry 
eye with left eye pain, intestinal problems, osteoarthritis 
of the sacroiliac joint, and right hip sciatica.  

Numerous medical and service medical records are absent from 
the record for various reasons of unavailability.  Prior to 
further disposition of this claim, however, every effort must 
be made to seek to obtain all available and existing records 
or to account otherwise for their absence.  Because certain 
of the veteran's service connection claims, as specified 
above, are well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

First, the veteran's service medical records are incomplete.  
In a prior rating decision, when the RO first sought to 
obtain the veteran's service medical records, the RO noted 
that one service facility failed to send service medical 
records while a service hospital sent only dental records and 
one record relating to right wrist strain.  The veteran 
insists that she sought treatment for various other 
complaints during her active service while stationed abroad 
during the Persian Gulf War.  It is imperative that the RO 
account for these records and that the RO obtain them since 
they may have a direct bearing on the veteran's arguments 
that she began experiencing certain symptoms during her 
active duty in the Persian Gulf (including shortness of 
breath and asthma, right hip and low back pain, dry eye, skin 
rashes, intestinal problems, sinusitis, headaches, fatigue, 
body aches, and hair loss).  On remand, the RO must seek to 
obtain all of the veteran's service medical records.  If the 
records are not available after sufficiently diligent effort 
to obtain them from the service department or other sources, 
the RO must request that the service department provide an 
explanation for their absence.

The veteran completed a Persian Gulf registry form in 1992.  
That form is not of record in the claims folder.  The RO 
requested that the veteran provide additional information 
with regard to the completion of the Persian Gulf registry.  
Considering the significance of this information and the 
veteran's assertion that she indicated the existence of 
certain relevant symptoms on the registry form, the RO must 
seek to ascertain where the completed registry and any 
accompanying examination report are located and to obtain 
copies thereof.  If unable to locate these records, the RO 
must specifically account for their absence.

The veteran testified at a hearing before the Board in 
October 1999.  At that time, the veteran indicated that she 
was receiving various private medical treatment for the 
various conditions that are the subject of her service 
connection claims.  Insofar as these records may relate to 
the continuity of symptomatology, the RO should ascertain 
from the veteran who has provided recent medical treatment 
for any of the claimed conditions and should seek to obtain 
copies of those records.

Moreover, portions of the private medical records that were 
obtained are illegible because of photocopying quality.  The 
records involved were submitted by Dr. Kenneth Wang in July 
1995.  The RO should ascertain specifically which records 
need to be recopied and should seek to obtain readable copies 
of the records in question. 

In a May 1993 office note relating to hip and low back pain, 
a private physician, Dr. Michael DeShazo of the Semmes-
Murphey Clinic, noted that the veteran had injured her back 
two years earlier while on active duty in Saudi Arabia and 
that, subsequently, she had received private medical 
treatment, including Cortisone shots at some point during 
those previous two years.  Since treatment records for the 
back during those two years might be relevant to the 
veteran's low back and hip claims, on remand, the RO should 
seek to clarify from the veteran the source of back treatment 
that included Cortisone shots and should seek to obtain 
copies of the pertinent medical records. 

In June 1995, pursuant to the RO's request for records of 
private medical treatment between 1992 and 1993, a private 
physician, Dr. Moacir Schnapp responded that the veteran's 
records had been "archived" and that the physician did not 
have "access to his [sic.] chart."  The RO then requested 
assistance from the veteran in obtaining these records.  
Since many of the veteran's claims are being remanded to 
obtain other medical records, on remand, the veteran will 
once again have the opportunity to seek to obtain copies of 
Dr. Schnapp's treatment.  The veteran is reminded yet again 
that the duty to assist is not a one-way street and that she 
should make every possible effort to obtain copies of 
relevant private medical records in support of her claim.

The record also contains a copy of a letter from the RO to 
various private physicians in an attempt to secure their 
records of their treatment of the veteran following her 
separation from service.  The RO sent letters to Dr. James A. 
Moore of Memphis, Tennessee, but did not receive a reply.  On 
remand, the veteran should make every effort to obtain any 
medical records which have not been associated with her 
claims folder.  To this end, the RO is directed to make a 
copy of the claims folder available to the veteran and to 
request that she specify which records have not been 
obtained.

The veteran is reminded that she is also obligated to assist 
in the preparation of her case.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), recon. denied, 1 Vet. App. 406 
("The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  She should make every 
effort to assist the RO in determining if any records are 
missing and should also seek to obtain any missing private 
medical records that are not already associated with her 
claims folder.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to her various 
claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must seek to obtain copies of 
all of the veteran's service medical 
records from the appropriate service 
department or other service medical 
facility(ies), as appropriate.  If the 
RO is not able to obtain copies of these 
records, it must provide a detailed 
account of its efforts and obtain an 
explanation regarding the records' 
unavailability from the appropriate 
service department or medical 
facility(ies).  

2.  The RO should request that the 
veteran indicate when she completed a VA 
Persian Gulf War registry form and/or 
examination and at which VA medical 
facility.  Upon the receipt of a 
favorable reply from the veteran, the RO 
must seek to obtain copies of any 
relevant VA registry report(s).

3.  The RO must request the veteran to 
provide assistance in obtaining copies 
of all relevant medical records.  The RO 
must request that the veteran compile a 
list of all private medical treatment, 
along with the specific dates of 
treatment.  Upon obtaining that list of 
private medical treatment, the RO should 
ascertain which records have been 
obtained and which have not been 
obtained.  If the RO has not previously 
sought to obtain copies of those medical 
records, it should obtain the necessary 
authorization forms from the veteran and 
should seek to obtain copies of those 
records directly from the medical 
provider(s).  If the RO has previously 
sought to obtain copies of those medical 
records, it should once again inform the 
veteran of the missing medical records 
and should specifically request that the 
veteran obtain copies of the missing 
private medical records.  The veteran is 
reminded that her assistance is 
essential to the proper adjudication of 
all of her claims.

4.  Specifically and in addition to any 
other records of pertinent private 
medical treatment, the RO should also 
seek to obtain copies of the records 
from the following private physicians, 
as mentioned throughout the veteran's 
claims folder: (1) Dr. James Moore, (2) 
Dr. Moacir Schnapp, (3) Dr. Kenneth 
Wang's (only the previously submitted 
but illegible records).  The RO should 
also specifically ascertain the name of 
the physician who had provided Cortisone 
shots to the veteran between 1991 and 
1993 and must seek to obtain copies of 
these treatment records as well, if it 
has not already done so previously in 
connection with this REMAND.  

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The veteran should be reminded by the RO 
that she may submit any such records or that she may request 
that VA seek to obtain any such relevant records.  However, 
the Board emphasizes that the veteran must cooperate with 
the RO in order to expedite the acquisition of all relevant 
medical records and the resolution of her claims.  In the 
past, the RO has sought additional information from the 
veteran, but the veteran has sometimes failed to provide 
that information or a reply explaining her inability to 
provide the requested information.  As noted above, the duty 
to assist is not a "one-way street."  See Wood, 1 Vet. App. 
at 193.

The Board notes that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for asthma/shortness of 
breath, dry eye with left eye pain, sinusitis, hair loss, 
headaches, fatigue, body aches, intestinal problems, skin 
rashes, osteoarthritis of the sacroiliac joint, and right hip 
sciatica may be granted.  If the decision remains adverse to 
the veteran, she and her representative should be furnished 
with a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals




 


- 19 -


